DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 8 is objected to because of the following informalities:  The word “senor” is missed spelled.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 4 and 9 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al US Publication No. 2016/0037077 in view of Baldwin US Patent No. 9,057,896.

Regarding claim 1 Hansen et al discloses of Fig. 1, of applicant’s a dual camera assembly (paragraph 0037 dual cameras 56 and 58) comprising: a first camera lens and a second camera lens (paragraph 0034 a first camera lens 42 and a second camera lens 42 for each imager 44); a first sensor configured for receiving light that has passed through the first camera lens (paragraph 0034 a first sensor 44 configured for receiving light that has passed through the first camera lens 42); and a polarizer which are on a side, which is close to the first camera lens, of the first sensor (paragraph 0037 of the two cameras 56 and 58, one polarizer which are on a side, of say camera 56, 

Hansen et al discloses a method of imaging with two cameras where polarized input light is received to the imager of one of the cameras but does not expressively disclose a liquid crystal light valve and a polarizer which are on a side, which is close to the camera lens, of the sensor, wherein the polarizer is on a side, which is close to the first sensor, of the liquid crystal light valve, and liquid crystal molecules in the liquid crystal light valve are rotatable;

Baldwin teaches a method of placing a polarization liquid crystals device can be in between the camera image sensor and the cameras lens. Baldwin teaches of Fig. 1 -4b, of applicant’s a liquid crystal light valve and a polarizer which are on a side, which is close to the first camera lens, of the first sensor, wherein the polarizer is on a side, which is close to the first sensor, of the liquid crystal light valve, and liquid crystal molecules in the liquid crystal light valve are rotatable (column 6, line 53 – 67 of a polarization device comprising the layer of liquid crystals 410 and the polarization layer 420, the polarization device can be in between the camera image sensor 406 and the cameras lens 408. Column 4, line 32 – 72 to column 5, line 1 – 7 the entering light 230 enters the plurality of liquid crystals 212 that are twisted, due to their default/initial configuration/state. The twist of the crystals causes the light to twist correspondingly. In this example, the crystals have a 90 degree twist (e.g., clockwise, as shown in FIG. 2B). As such, when the light comes out from the crystals, the light has become twisted in 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Hansen et al in a manner similar to Baldwin. Doing so would result improving Hansen et al invention in a similar way as Baldwin – namely the ability to provide a method of placing a polarization liquid crystals device in between the camera image sensor and the cameras lens, in Baldwin invention, to the two camera device where polarized light is imaged by a single imager in Hansen et al invention.

Regarding claim 2 the combination of Hansen et al in view of Baldwin further teaches of applicant’s wherein the liquid crystal light valve and the polarizer are between the first camera lens and the first sensor (Hansen et al in paragraph 0034 a first sensor 44 configured for receiving light that has passed through the first camera lens 42. Baldwin in column 6, line 53 – 67 of a polarization device comprising the layer of liquid crystals 410 and the polarization layer 420, the polarization device can be in 

Regarding claim 3 the combination of Hansen et al in view of Baldwin further teaches of applicant’s wherein the liquid crystal light valve and the polarizer are on a side, which is away from the first sensor, of the first camera lens (Hansen et al in paragraph 0034 a first sensor 44 configured for receiving light that has passed through the first camera lens 42. Baldwin in column 6, line 53 – 67 of a polarization device comprising the layer of liquid crystals 410 and the polarization layer 420, the polarization device can be in between the camera image sensor 406 and the cameras lens 408 such that the liquid crystal light valve 410 and the polarizer420  are on a side, which is away from the first sensor 406, of the first camera lens 408).

Regarding claim 4 the combination of Hansen et al in view of Baldwin further teaches of applicant’s wherein the liquid crystal light valve is on a side, which is away from the first sensor, of the first camera lens, and the polarizer is between the first camera lens and the first sensor (Hansen et al in paragraph 0034 a first sensor 44 configured for receiving light that has passed through the first camera lens 42. Baldwin in column 6, line 53 – 67 of a polarization device comprising the layer of liquid crystals 410 and the polarization layer 420, the polarization device can be in between the camera image sensor 406 and the cameras lens 408 such that the liquid crystal light valve 410 is on a side, which is away from the first sensor 406, of the first camera lens 

Regarding claim 9 the combination of Hansen et al in view of Baldwin further teaches of applicant’s further comprising a second sensor configured for receiving light that has passed through the second camera lens, wherein the light that has passed through the second camera lens does not pass through the liquid crystal light valve and the polarizer (Hansen et al in paragraph 0034 a first and second sensor 44 configured for receiving light that has passed through the first and second camera lens 42. Paragraph 0037 of the two cameras 56 and 58, one polarizer which are on a side, of say camera 56, such that camera 58 ha no polarizer and does not polarize the input light on to the imager 44 of camera 58. Baldwin in column 6, line 53 – 67 of a polarization device comprising the layer of liquid crystals 410 and the polarization layer 420, the polarization device can be in between the camera image sensor 406 and the cameras lens 408 such that a second sensor 44 configured for receiving light that has passed through the second camera lens 42, wherein the light that has passed through the second camera lens 42 does not pass through the liquid crystal light valve 410 and the polarizer 420 because camera 58 ha no polarizer and does not polarize the input light on to the imager 44 of camera 58).

Regarding claim 10 of the combination of Hansen et al in view of Baldwin, Baldwin further teaches of applicant’s wherein the liquid crystal light valve comprises a first electrode layer, a second electrode layer and a liquid crystal layer which is 

Regarding claim 11 of applicant’s wherein each of the first electrode layer and the second electrode layer is a planar electrode. Claim 11 is rejected for the reasons found in rejected claim 10 above where of the combination of Hansen et al in view of Baldwin, Baldwin teaches in column 4, line 38 – 50 each of the first electrode layer 216 and the second electrode layer 214 is a planar electrode).

Regarding claim 12 of the combination of Hansen et al in view of Baldwin, Hansen et al further teaches of applicant’s an electronic apparatus, comprising the dual camera assembly (paragraph 0030 imaging system 20 has a dual camera 56 and 58 assembly).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over  as applied to claim 1 above, and further in view of Udaka et al US Publication No. 2004/0012753.

Regarding claim 5 the combination of Hansen et al in view of Baldwin teaches a method of imaging with two cameras where polarized input light is received to the imager of one of the cameras where a polarization liquid crystals device can be in between the camera image sensor and the cameras lens but do not expressively teach further comprising an infrared filter on the side, which is close to the first camera lens, of the first sensor;

Udaka et al teaches a method of placing an infrared filer close to an imager. Udaka et al teaches of Fig. 1, of applicant’s further comprising an infrared filter on the side, which is close to the first camera lens, of the first sensor (paragraph 0084 lens group 51, the infrared cut-off filter 55a, and the CCD imaging element 55c are contained in the CCD package 55 such that an infrared filter 55a is on the side, which is close to the first camera lens 51, of the first sensor 55). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Hansen et al in a manner similar to Udaka et al. Doing so would result improving Hansen et al invention in a similar way as Udaka et al – namely the ability to provide a method of placing an infrared filer close to an imager, in Udaka et al invention, to the two camera device where polarized light is imaged by a single imager behind a lens in Hansen et al invention.

Regarding claim 6 the combination of Hansen et al in view of Baldwin teaches further in view of Udaka et al teaches of applicant’s wherein the polarizer is between the liquid crystal light valve and the infrared filter (Baldwin in column 6, line 53 – 67 of a polarization device comprising the layer of liquid crystals 410 and the polarization layer 420, the polarization device can be in between the camera image sensor 406 and the cameras lens 408. Udaka et al in paragraph 0084 lens group 51, the infrared cut-off filter 55a, and the CCD imaging element 55c are contained in the CCD package 55 such that the polarizer 420 is between the liquid crystal light valve 410 and the infrared filter 55a where the infrared cut-off filter 55a and the CCD imaging element 55c are contained in the CCD package 55).

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al US Publication No. 2016/0037077 in view of Baldwin US Patent No. 9,057,896 as applied to claim 1 above, and further in view of Zhong et al US Publication No. 2016/0252768.

Regarding claim 7 of the combination of Hansen et al in view of Baldwin, Baldwin further teaches of applicant’s further comprising a circuit connected with the liquid crystal light valve, wherein the circuit is configured to drive the liquid crystal molecules in the liquid crystal light valve to rotate (Baldwin in column 10,line 48 – 53 these mechanisms can communicate with the processor 802, whereby the device can perform any of a number of actions described. Column 4, line 32 – 72 to column 5, line 1 – 7 the 

The combination of Hansen et al in view of Baldwin teaches a method of imaging with two cameras that is controlled to polarized input light is received to the imager of one of the cameras where a polarization liquid crystals device can be in between the camera image sensor and the cameras lens but do not expressively teach a circuit board connected with the liquid crystal light valve, wherein the circuit board is configured to drive the liquid crystal molecules in the liquid crystal light valve to rotate:

Zhong et al teaches a method of connecting a printed circuit board and drive IC’s to achieve driving of the liquid crystal molecules to rotate. Zhong et al teaches of applicant’s a circuit board connected with the liquid crystal light valve, wherein the circuit board is configured to drive the liquid crystal molecules in the liquid crystal light valve to rotate (paragraph 0005 in a stage of assembling process, the drive ICs and the 

Regarding claim 8 the combination of Hansen et al in view of Baldwin further in view of Zhong et al teaches of applicant’s wherein the first senor is connected with the circuit board (Hansen et al in paragraph 0037 of the two cameras 56 and 58, one polarizer which are on a side, of say camera 56, which is close to the first camera lens 42 of the first sensor 44 so as to polarize the input light on to the imager 44 of camera 56. Baldwin in column 10,line 48 – 53 these mechanisms can communicate with the processor 802, whereby the device can perform any of a number of actions described. Column 2, line 48 – 60 the computing device can automatically determine various voltages to apply to the liquid crystal material causing variations in the polarization of images captured. Zhong et al in paragraph 0005 in a stage of assembling process, the drive ICs and the printed circuit board are combined to achieve driving of the liquid .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al US Publication No. 2016/0037077 in view of Baldwin US Patent No. 9,057,896 and further in view of Zhong et al US Publication No. 2016/0252768 as applied to claim 1 above, and further in view of Gardner et al US Publication No. 2017/0110051.

Regarding claim 13 the combination of Hansen et al in view of Baldwin further in view of Zhong et al teaches of applicant’s further comprising, a controller circuit, wherein a printed circuit board connected with the liquid crystal light valve, in order to achieve driving of the liquid crystal molecules to rotate, and the printed circuit board comprises a connector (Hansen et al in paragraph 0037 dual cameras 56 and 58 and (paragraph 0053) controller 50 is any mechanism or collection of mechanisms responsible for manipulation of data and communication of signals between or among system components. Baldwin in column 10,line 48 – 53 these mechanisms can communicate with the processor 802, whereby the device can perform any of a number of actions described. Zhong et al in paragraph 0005 in a stage of assembling process, the drive ICs and the printed circuit board are combined to achieve driving of the liquid crystal molecules to rotate such that the dual camera assembly comprises a controller 50 circuit, where a printed circuit board connected with the liquid crystal light valve, in order to achieve driving of the liquid crystal molecules to rotate, and the printed circuit board comprises some connector in order to achieve driving of the liquid crystal 

The combination of Hansen et al in view of Baldwin further in view of Zhong et al teaches a method of imaging with two cameras that is controlled to polarized input light is received to the imager of one of the cameras where a polarization liquid crystals device can be in between the camera image sensor and the cameras lens and where connecting a printed circuit board and drive IC’s achieves driving of the liquid crystal molecules to rotate but do not expressively teach further comprising a main control circuit, and the circuit board is connected with the main control circuit by the connector;

Gardner et al teaches a method of connecting a control processor to circuit boards. Gardner et al teaches of Fig. 1 – 5, of applicant’s a main control circuit, and the circuit board is connected with the main control circuit by the connector (paragraph 0026 the device has one or more circuit boards having integrated circuit components, a processor, data connectors, and other components. Paragraph 0039 the printed circuit board 320 includes a processor, memory, and other product-specific functional elements such as the functional blocks described in FIG. 3A. Paragraph 0046 - 0048 In operation, the LCD-based display system 350, using the controller 356, controls the amount of light 386 emitted from the backlight 352. The controller 356 may be the processor 202 of FIG. 2 or may be another processor that is dedicated to the system 350. A backlight controller 356 to control the brightness of the light 386 emitted from the backlight 352 such that backlight controller 356 is a main control circuit, and the circuit boards of the LCD-based display system 350 are connected with the main control circuit 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the circuitry of Hansen et al in a manner similar to Gardner et al. Doing so would result improving Hansen et al invention in a similar way as Gardner et al – namely the ability to provide a method of connecting a control processor to circuit boards, in Gardner et al invention, to the two camera device that is controlled to polarized light is imaged by a single imager behind a lens in Hansen et al invention.

Allowable Subject Matter

Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15 – 19 are objected to as being dependent upon objected to claim 14, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696